Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Examiner’s Amendment & Reasons of Allowance	

The Status of Claims

Claims 2-14, and 16 are pending. 
Claims 2-14, and 16 are allowed. 


1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with an attorney of record, Ming He, on 1/18/2022.

.	The application has been amended as follows:

In claim 2, line 2 on page 2 (amendment dated on 10/28/2021):

The term ” – having  –“ after the phrase “an X-ray powder diffraction pattern”  is replaced with another term “ comprising “.


A period “-- .  --” is added after the terms “Compound 1” at the end of the claim.
In claim 3, line 2 on page 2 (amendment dated on 10/28/2021):

The term ” – having  –“ after the phrase “an X-ray powder diffraction pattern”  is replaced with another term “  further comprising “.


I. The following is an examiner's statement of reasons for allowance:
		
 The objection of Claims 2-8 is withdrawn.
The rejection of Claims 9-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification and cancellation of the claims.
The rejection of Claims 1 and 15-16 on the ground of nonstatutory double patenting as being unpatentable over claim 26-27 and 30 of U.S. Patent No.10,662,189 B2 has been withdrawn due to applicant’s convincing arguments. 

	
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.

	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        1/19/2022